Citation Nr: 0015264	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  94-37 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for post-operative deviated 
nasal septum, allergic rhinitis, and Eustachian tube 
dysfunction.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to August 
1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1992 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, which in pertinent part 
denied service connection for status post operative deviated 
septum and vasomotor rhinitis.  In April 1996, the Board 
rendered a decision in regard to other issues on appeal at 
the time and remanded the issue of service connection for 
post-operative deviated nasal septum with rhinitis.  In 
rating decision of March 1997, the RO, in pertinent part, 
deferred a decision as to the issue of entitlement to service 
connection for deviated nasal septum with rhinitis.  In 
Supplemental Statements of the Case dated in November 1998, 
October 1999, November 1999 and March 2000, the RO 
recharacterized the issue as entitlement to service 
connection for allergic rhinitis with Eustachian tube 
dysfunction and continued to deny the claim.

The Board notes that during the pendency of this appeal the 
veteran moved from California to Texas and his claims folder 
was transferred from the Los Angeles RO to the Houston RO.  
In December 1991, the veteran had appointed the California 
Department of Veterans Affairs (CDVA) as his representative 
and submitted a power of attorney form (VA Form 21-22) 
designating this organization as his representative.  When 
the veteran moved, this organization could no longer 
represent him and in a Report of Contact dated in June 1999, 
the CDVA canceled its power of attorney.  Although there is a 
notation on the December 1991 VA Form 21-22 that the veteran 
was going to get the Texas Department of Veterans Affairs as 
his power of attorney, there is no evidence of a current 
power of attorney.  Accordingly, the evidence before the 
Board shows that the veteran currently does not have a 
representative.


FINDINGS OF FACT

1.  The veteran broke his nose prior to service and his 
deviated nasal septum preexisted service.

2.  The veteran has allergic rhinitis with Eustachian tube 
dysfunction that was first manifested in service.


CONCLUSIONS OF LAW

1.  Deviated nasal septum was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303(b) (1999).

2.  Allergic rhinitis with Eustachian tube dysfunction was 
incurred in military service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that surgery he underwent while in 
service caused a permanent inflammation of the turbinate of 
his nose and caused his current allergic rhinitis.  It is not 
contended by or on behalf of the veteran that he broke his 
nose during service.

I.  Factual Background

The veteran's service medical records contain a pre-
qualification examination report dated in August 1967 which 
shows that his nose and sinuses were normal.  The veteran 
reported no ear, nose or throat trouble, and no sinusitis.  
He did note that he was advised to have a tonsillectomy and 
never had it done.  The veteran had problems with his throat 
during service and was hospitalized from October to November 
1968 for a tonsillectomy.  An examination in February 1969 
noted that the veteran's nose and sinuses were normal.  
However, a clinical report dated in March 1969 shows that the 
veteran had a history of sinusitis for the past year which 
had become increasingly frequent and progressively more 
severe to the point where he was using nasal sprays and 
antihistamines almost continuously with only transitory 
relief.  A physical examination at that time revealed that 
the veteran's nasal septum deviated to the left with partial 
obstruction.  The diagnoses were vasomotor rhinitis and 
deviated septum.  In May 1969, the veteran underwent a 
septoplasty.  No chronic complications were noted.  He was 
discharged to duty after four or five days of convalescent 
leave.  A record dated in January 1970 shows that the veteran 
had a possible staph infection in the left nares.  He was 
treated with oral penicillin and Actifed.  Another medical 
record dated in March 1970 shows that the veteran was treated 
for nose stoppage and bleeding from the nose.  A July 1970 
record notes that the veteran had nasal congestion with 
partial blockage of the nostrils and nosebleeds since the 
operation the previous year.  The diagnosis was nasal 
stuffiness etiology unknown.  A record dated in September 
1970 shows that the veteran complained of his sinuses.  He 
had rhinorrhea and the diagnosis was rhinitis.  Records dated 
in February 1971 show that the veteran continued to complain 
of nasal congestion and the prescribed medication was not 
effective.  The veteran was hospitalized again in May 1971 
for blepharitis and upper respiratory infection.  A physical 
examination also showed nasal congestion.  The veteran's 
separation examination in July 1971 noted normal nose and 
sinuses.

Numerous private medical records show treatment from 1973 to 
1975 and from 1979 to 1989.  In general, those records show 
treatment for headaches and anxiety.  However, a private 
medical record dated in December 1988 shows that the veteran 
was to have rhinoplasty.

VA outpatient treatment records dated in the 1990s show 
diagnoses of rhinitis, allergic rhinitis, and chronic sinus 
congestion. A report of magnetic resonance imaging of the 
brain revealed moderate-to-marked mucosal thickening within 
the base of the maxillary sinuses bilaterally.  The veteran 
was given nasal inhaler spray for his rhinitis.

A VA examination report dated in February 1992 shows that the 
veteran complained of nasal congestion.  A physical 
examination of his nose and sinuses was essentially negative.  
The diagnoses included vasomotor rhinitis.

A personal hearing was held before a Hearing Officer at the 
RO in Los Angeles, California, in February 1993.  The 
veteran's representative at the time noted that they were not 
arguing that the veteran had his nose broken during service, 
but that the rhinoplasty performed during service made the 
veteran's condition even worse and that the frequency and 
intensity of the vasomotor rhinitis increased after the 
surgery.  The veteran testified that prior to service he 
never had any problems with sinus congestion.  He further 
testified that after boot camp, when he went to Point Mugu, 
he started becoming stuffy and using over-the-counter nasal 
spray.  The veteran also testified that he had a feeling of 
congestion in the ear area, at the left ear specifically, for 
which he took Actifed or decongestants.

At a VA examination in June 1993, the veteran complained of 
nasal congestion.  Examination of the ears, nose and throat 
revealed that the tympanic membranes were intact and there 
were no perforations or infections in the ear canals.  The 
nasal pyramid was in the midline.

A VA ear, nose and throat evaluation report dated in June 
1996 notes that the veteran had septoplasty operations in 
1969 and 1989.  The examination showed that the tympanic 
membranes were clear.  There was a mild nasal septum 
deviation.  The assessment was history of nasal congestion 
with two septoplasty operations.

Another VA ear, nose and throat evaluation in November 1996 
shows that the veteran complained of intermittent facial 
pressure and nasal congestion.  The veteran had a deviated 
nasal septum.  The mucosa was within normal limits and there 
was no sinus tenderness.  The assessment was chronic 
rhinosinusitis.

A VA examination report dated in February 1998 notes that the 
examiner, a board certified ear, nose and throat specialist, 
reviewed the veteran's claims folder.  The examiner noted 
that the veteran had a history of bilateral alternating nasal 
airway obstruction for many years.  The veteran had a 
septoplasty in 1968 and a septorhinoplasty in 1988 with 
moderate relief of his symptoms.  The veteran reported 
bilateral ear popping without otalgia.  He inhaled cromolyn 
and used Sudafed as needed with moderate relief of his 
symptoms.  A physical examination showed that the bilateral 
tympanic membranes were clear and mobile bilaterally.  
Examination of the veteran's nose revealed a patent nasal 
airway bilaterally with no polyps, discharge, or scarring.  
The assessment was allergic rhinitis with Eustachian tube 
dysfunction.  The examiner commented as follows:

Based on physical examination findings, 
history given by patient, review of 
claimant's service medical records and 
my knowledge of natural disease 
progression, it is at least as likely as 
not that the veteran's current finding 
of allergic rhinitis and Eustachian 
dysfunction are related to the symptoms 
exhibited by the claimant while he was 
on active military duty.  Nasal septal 
deviation was as likely as not present 
prior to the veteran's active duty 
military service as septal deviation 
occurs gradually and would not likely 
have occurred during the interval 
between the veteran's entry into active 
duty, and the septoplasty in 1968.  It 
is at least as likely as not that the 
veteran's symptoms did increase while he 
was on active duty and in the absence of 
specific allergen identification, was 
most likely due to the natural 
progression of this disorder.

In a statement from the veteran dated in January 2000, he 
notes that prior to military service he never had any 
problems with inflammation of the Eustachian tubes.  He noted 
that he had popping in his left ear every time he swallowed.  
In addition, the veteran noted that the broken nose was a 
pre-existing condition.  According to the veteran, for 20 
years he had a septum that bowed to the left cutting off 75 
percent of his breathing in that nostril.  He noted that he 
broke his nose again in 1988 and that they operated on his 
nose and straightened it so that he currently had only a 
slight bow to the left.  The veteran submitted another 
statement in February 2000 noting that he had tried 
unsuccessfully to obtain the medical records from the health 
care provider that had operated on his nose in 1988.

II.  Analysis

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).

The veteran's claims for service connection for deviated 
nasal septum, allergic rhinitis, and Eustachian tube 
dysfunction are "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  All relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In regard to the claim for service connection for deviated 
nasal septum, although the service medical records do not 
show that he had this disorder at the time of his pre-
qualification examination, the veteran has acknowledged that 
he broke his nose prior to service and that the deviated 
nasal septum pre-existed service.  Accordingly, the evidence 
shows that the veteran's deviated nasal septum was not 
incurred in service.  In addition, the evidence contains the 
medical opinion of the examiner who conducted the February 
1998 VA examination which indicates that the veteran's 
deviated nasal septum did not occur while he was on active 
duty.  In addition, the examiner indicated that while the 
symptoms related to the deviated nasal septum increased 
during service, it was most likely the natural progression of 
that disorder.  Accordingly, the evidence demonstrates that 
the veteran's deviated nasal septum was not aggravated by 
service.  Because the evidence shows that the veteran's 
deviated nasal septum was not incurred in or aggravated by 
service, the claim for service connection for this disorder 
must be denied.

In regard to service connection for allergic rhinitis with 
Eustachian tube dysfunction, the veteran's service medical 
records include a pre-qualification examination report dated 
in August 1967 which is negative for any disorder of the nose 
or sinuses, and the veteran did not report any ear, nose, or 
throat trouble (other than that he was advised to have a 
tonsillectomy and had not), or sinusitis.  A March 1969 
clinical record notes that the veteran had a history of 
sinusitis for the past year.  The diagnoses at that time were 
vasomotor rhinitis and deviated septum.  The service medical 
records also show that the veteran underwent septoplasty in 
May 1969 for deviated nasal septum with partial obstruction.  
VA medical records show that the veteran was treated on 
numerous occasions in the 1990s for allergic rhinitis.  The 
examiner at the VA examination in February 1998 rendered a 
medical opinion that it was at least as likely as not that 
the veteran's current allergic rhinitis and Eustachian 
dysfunction were related to the symptoms he had while in 
service.

The Board finds that the evidence supports service connection 
for allergic rhinitis with Eustachian tube dysfunction.  
Although the evidence shows that the veteran had a deviated 
nasal septum prior to service, the evidence does not show 
that the veteran had allergic rhinitis with Eustachian tube 
dysfunction prior to service.  The service medical records 
and the veteran's testimony indicate that he developed 
rhinitis during service.  In addition, the February 1998 VA 
medical opinion relates the veteran's current allergic 
rhinitis and Eustachian tube dysfunction to the symptoms he 
exhibited during service.  Accordingly, service connection is 
warranted for these conditions.


ORDER

Service connection for allergic rhinitis with Eustachian tube 
dysfunction is granted.

Service connection for a deviated nasal septum is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

